Exhibit 99.1 BlueLinx Holdings Inc. Wells Fargo Securities 2013 Industrial and Construction Conference BlueLinx Holdings Inc. Forward-Looking Statement Safe Harbor - This presentation includes “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All of these forward-looking statements are based on estimates and assumptions made by our management that, although believed by us to be reasonable, are inherently uncertain. Forward-looking statements involve risks and uncertainties, including, but not limited to, economic, competitive, governmental and technological factors outside of our control, that may cause our business, strategy or actual results to differ materially from the forward-looking statements. These risks and uncertainties may include, among other things: changes in the supply and/or demand for products which we distribute, especially as a result of conditions in the residential housing market; general economic and business conditions in the United States; the activities of competitors; changes in significant operating expenses; changes in the availability of capital; the ability to identify acquisition opportunities and effectively and cost-efficiently integrate acquisitions; adverse weather patterns or conditions; acts of war or terrorist activities; variations in the performance of the financial markets; and other factors described in the “Risk Factors” section in our Annual Report on Form 10-K for the fiscal year ended December 29, 2012, and in our other periodic reports filed with the SEC. In addition, the statements in this presentation are made as of May 9, 2013. We undertake no obligation to update any of the forward-looking statements made herein, whether as a result of new information, future events, changes in expectation or otherwise. These forward-looking statements should not be relied upon as representing our views as of any date subsequent to May 9, 2013. Use of Non-GAAP and Adjusted Financial Information - To supplement GAAP financial information, we use adjusted measures of operating results which are non-GAAP measures. This non-GAAP adjusted financial information is provided as additional information for investors. These adjusted results exclude certain costs, expenses, gains and losses, and we believe their exclusion can enhance an overall understanding of our past financial performance and also our prospects for the future. These adjustments to our GAAP results are made with the intent of providing both management and investors a more complete understanding of our operating performance by excluding non-recurring, infrequent or other non-cash charges that are not believed to be material to the ongoing performance of our business. The presentation of this additional information is not meant to be considered in isolation or as a substitute for GAAP measures of net earnings, diluted earnings per share or net cash provided by (used in) operating activities prepared in accordance with generally accepted accounting principles in the United States. 2 www.bluelinxco.com Contents • Executive Summary • Key Investment Merits • Industry Overview • Financial Overview • Appendix 3 www.bluelinxco.com Executive Summary Company Overview • Leading provider of building products distribution 2012 Sales by Product Category services with over 50 U.S. locations • Most comprehensive nationwide footprint in the Specialty Structural highly fragmented building products distribution industry • Deliver over 10,000 specialty and structural 58% products from over 750 suppliers to more than 11,500 customers • Milling and fabrication services • Advanced IT platform provides superior market 42% intelligence to customers and suppliers • Centralized management model complemented by regional sales focus Historical Revenue, Gross Margin Percentage, and EBITDA ($ in Millions) $6,000 13.0% $120 3.0% 12.1% $98.0 12.0% $5,000 11.7% 11.7% 12.0% 2.0% $4,899 11.3% $80 2.0% $4,000 11.0% $3,834 $3,000 $40 1.0% $19.7 0.7% $2,780 10.0% $10.9 10.2% 0.5% $2,000 $0.2 9.8% 0.4% $14.1 $1,804 $1,908 $0 0.0% $1,755 0.0% ($11.1) $1,646 9.0% $1.8 $1,000 0.1% (0.6%) ($40) (1.0%) $0 8.0% 2evenue Gross M argin Percentage EBITDA EBITDA M argin 5 www.bluelinxco.com Company History & Timeline An evolution of BlueLinx’ business strategy 2006-Present 1994 BlueLinx begins to increase The Division program and private label 2011 restructures it vast May 2004 initiatives, lessen dependence BlueLinx introduces 1954 independent Georgia-Pacific sells the on Georgia-Pacific, and ProLine, its private label Georgia-Pacific warehouses into a assets of the Distribution increase global sourcing; opens product line of low Corporation begins network of 64 Division to ABP; global sourcing office in China maintenance trim operations of its centrally-managed subsequently, ABP is Distribution Division distribution points merged into BlueLinx 1970s-1990s 2000 December 2he Division The Division BlueLinx BlueLinx increases sales BlueLinx introduces BlueLinx introduces grows from 13 to completes its completes focus on specialty products; SteelLinx, its private onCENTER branded 134 nationwide restructuring effort its IPO initiates a series of label comprehensive engineered products warehouses, all of and introduces a upgrades and line of metal building which are state-of-the-art enhancements to advance products – from independently technology its integrated technology fasteners to fencing to managed platform platform roofing materials BlueLinx’ strategy has evolved from a plywood distribution outlet for Georgia-Pacific to a leading provider of supply chain solutions to the building products industry 6 www.bluelinxco.com Business Strategy Continue • Specialty products have grown from • Private label products yield higher Emphasizing 44% of sales to 60% of sales over margins and strengthen customer Cultivate Private Higher Margin, the last five years relationships Label Products Specialty • Gross profit margin grows from 10% • Current brands include SteelLinx, Products in 2006 to 12.1% in 2012 Sealtite, ProLine, and OnCenter • Growing attractive contribution Leverage • Unmatched, industry-leading Improve margins in structural products National technology platform enables Profitability in • Optimizing profitability by Footprint and superior service to customers and Structural disciplined pricing and minimizing Superior suppliers Products exposure to commodity price Information fluctuations Systems • Customers commit to purchase a • National level decision making specific product or brand Manage drives efficient, informed, and Increase exclusively from BlueLinx Centrally, Sell coordinated corporate changes Program Sales • Increases stability of supplier and Locally • Locally-focused sales teams customer relationships provide superior customer service • Leverage global sourcing expertise Enhance Global to expand product offering Procurement • Increase supplier relationships in Capabilities low-cost countries to increase margins 7 www.bluelinxco.com The Right Products…To The Right Place… Product resources, knowledgeable staff & nationwide foot print make us a valuable partner to vendors and customers - ensuring products make it to the right place at the right time Industrial & Single-Family Housing Starts Manufactured 39% Housing 24% Multi-Family Housing Starts 4% Dealer, National Pro Building Dealer, & End Use Repair & Remodel Product Specialty Markets 37% Manufacturers Distributor 63% Industrial and Other 17% National Retail 13% Manufactured Housing 3% Percentages shown represent estimated revenue by customer type and end use market Value to Manufacturers Value to Customers y Reliable channel to market y Reliable source of comprehensive product y Consistent production runs offering y Limited inventory investment y Unique break bulk quantities y Limited credit risk and receivable investment y Near 100% fill rates y Potential demand creation for early life y Limited vendors, inventory investment & cycle products related carrying costs y Nationwide sales representation y Just-in-time deliveries y Broad market intelligence y Distinct safety stock y Wide variety of distribution services y Extensive sales knowledge and product training 8 www.bluelinxco.com Key Investment Merits Key Investment Merits Leading, National Distribution Platform Comprehensive Product Offering With Substantially Improved Mix State-of-the-Art Technology & Logistics Unique Centralized Model Diversified Established Customer Base Proven, Entrepreneurial Management Team Upside Opportunity from Rebound in Housing 10 www.bluelinxco.com Leading, National Distribution Platform • Leading distributor of building products in North America with 50+ facilities across the United States – Only “pure” distributor among five largest distributors • Comprehensive nationwide presence critical to blue-chip suppliers, national dealers, and home improvement retailers that require dependable distribution of standardized products coast-to-coast • Expansive footprint offers geographic revenue diversity and broad, unparalleled market intelligence • Maintain the industry’s largest privately-owned fleet with over 600 tractors and 900 trailers 11 www.bluelinxco.com Comprehensive Product Offering… • One of the industry’s broadest product offerings with over 10,000 branded and private-label products encompassing 70,000 SKUs • Provides significant cross-selling opportunities to drive BlueLinx’ revenue growth across multiple product lines • Simplified single source solution for customers of all sizes • Growing portfolio of private-label and eco-friendly products Specialty Products Representative Products • Outdoor Living • Moulding • Hardwood Plywood • Roofing • Insulation • Engineered • Specialty Metal Lumber Products • Siding Structural Products Representative Products • Lumber • Remesh • Plywood • OSB • Rebar 12 www.bluelinxco.com Comprehensive Product Offering… Milling and Fabrication Services BlueLinx offers a wide array of custom cutting and fabrication services for the building products industry. Specializing in: • Hardwood and softwood lumber • Panel products such as plywood, OSB, particleboard, MDF, melamine • Metal roofing and rebar pins 13 www.bluelinxco.com …With Substantially Improved Mix Gross Revenue Gross Margin Dollars 2 42% 35% 39% 56% 58% 61% 65% 44% Structural Specialty Structural Specialty Specialty Products Structural Products ($ in Millions) $3,200 11% $2,788 $2,400 $2,197 14.7% 14.6% 15% 9.9% 9.8% 9.6% 9.4% 10% $1,804 14.1% 14.2% $2,400 14.0% 14.0% $2,096 9.1% $1,600 $1,412 14% 9% 8.3% $1,600 $1,421 $1,089 $1,124 13.2% $1,005 $948 8% $838 $808 $800 13% 7.0% $738 $708 $800 7% $0 6% $0 12% 2ross Sales Gross M argin Gross Sales Gross M argin Excludes cash discounts, competitive discounts, accruals, and Canadian conversion. • Higher-margin, value added products • Commodity goods critical to structural • Opportunity to expand private-label and support, walls, and flooring program sales • Focus on profitability improvements through downturn 14 www.bluelinxco.com State-of-the-Art Technology & Logistics • Superior, proprietary systems provide real-time information to manage inventory levels, optimize logistics, and analyze profitability by product, customer, and location – Enhances customer service – Provides unequaled market intelligence – Improves operational efficiency – Ensures more informed pricing, routing, and inventory management decisions Year Summary of Key Recent Investments 2008 Incorporated supply chain software from JDA Software Group Inc. to better forecast and meet product demand nationwide 2008 Introduced INFOR business analytics tools for financial reporting, inventory management, and logistics analysis 2009 Installed PeopleNet on-board computers on all Company tractors to enable real-time order and truck tracking, paperless driver logs, and accident reporting 2010 Implemented Connect telephony interface which provides call force with detailed customer and purchasing data 2011 Replaced legacy routing tool with a sophisticated system integrated into on-board computers and systems from Appian Logistics Software Inc. 2011 Launched My BlueLinx Online offering customers access to order and shipping data; additional phases of the e-commerce platform include an e-catelog and e-store 2012 Introduced DOMA® Whole House Software application linking current FASTBeam™ application with 3D modeling program for structural design, material requirements, and pricing for engineered lumber floors and roofs 2012 Partnered with IBM to develop full e-Commerce solution with e-Catalog and e-Store; Scheduled for 2013 15 www.bluelinxco.com Unique, Centralized Model • Unique and powerful model leveraging BlueLinx’ superior information systems and infrastructure to facilitate centralized management while maintaining teams focused on local market and customer needs – Efficient, informed, decision making coordinated across the platform • Corporate strategy • Logistics & delivery • Procurement with economies of scale • Marketing • Pricing • Finance & Accounting • Customer service • Training • Customer program coordination • Administrative • Inventory management • Unified culture and shared best practices – Flexibility for regionally-focused sales force to make customized decisions at the local Regionally Focused Sales Force level • Address local market needs • Cultivate local customer relationships • Customer-by-customer pricing decision – Centralized purchasing team has built a base of over 750 global vendors – Global suppliers from North America, South America, Europe, and Asia • 16% import; 16% Canada – Highly scalable system allows BlueLinx to grow with minimal incremental infrastructure investments 16 www.bluelinxco.com Diversified, Established Customer Base • National distributor of building products to over 11,500 customers with approximately 25,000 locations • Offers customers superior, reliable service, break bulk quantities, near 100% fill rates, reduced inventory costs, and a wide variety of distribution services • Customers include blue-chip names with the national reach and financial stability to gain significant market share through expected housing market rebound • Services customers through three primary distribution channels: – Warehouse Sales: Delivered from BlueLinx warehouses to customers – Direct Sales: Shipped from the manufacturer to the customer without BlueLinx taking physical inventory possession – Reload Sales: Shipped from third-party warehouses where BlueLinx stores its owned products Key Customer Segments Home Improvement Manufactured National Dealers Regional Dealers Industrial Centers Housing ● Retailers of building ● Sellers of building ● Sellers of building ● Makers of furniture, ● Makers of products with products to products to wood crates, mass manufactured housing national scale contractors, contractors, transit, and other and mobile homes builders, renovators, builders, renovators, industrial wood products Overview and other end users and other end users of building products of building products servicing the servicing regional residential and and local commercial end construction markets markets Selected Customers 17 www.bluelinxco.com Proven, Entrepreneurial Management Team Summary Employees • Management possesses deep industry • Highly stable employee base knowledge and distribution expertise • BlueLinx maintains excellent relations with • Executive management has been with the its workforce and representing unions Company for an average of almost 20 years • Management has implemented a number of initiatives to position the Company for profitable growth Executive Management Team George Judd President and Chief Executive Officer Ned Bassil Bob McKagen Mike Meadows Doug Goforth Senior Vice President Senior Vice President, Senior Vice Chief Financial Officer and Chief Supply Sales & Business President, National and Treasurer Chain Officer Development Accounts Jim Herbig Sara Epstein Jim Soggs Vice President Vice President and Vice President Structural Products General Counsel Human Resources 18 www.bluelinxco.com Executive Management Name & Title Industry Experience Years with BlueLinx 1 George Judd, CEO and President 29 29 • CEO and board member since 2008 • Previously President & COO starting in May 2004 • Previous positions include National Sales Mgr and VP of Sales and Eastern Operations Doug Goforth, Senior VP, CFO and Treasurer 10 10 • Senior VP, CFO and Treasurer since 2008 • Previously served as Vice President and Corporate Controller for Armor Holdings • Served as the Corporate Controller for BlueLinx from May 2004 to October 2006 Ned Bassil, Senior Vice President and Chief Supply Chain Officer 2 2 • Senior VP and Chief Supply Chain Officer since 2011 • Previously CEO at Azadea Group Holdings • Served as VP Global Operations at Black & Decker and SVP Operations at Philips Electronics Bob McKagen, Senior Vice President, Sales and Business Development 28 28 • Vice President, Sales and Business Development since January 2012 • Vice President of Supply Chain from April 2009 to December 2011 • Vice President , Southeast from 2001 to March 2009 Mike Meadows, Senior Vice President, National Accounts 34 34 • Vice President, National Accounts and Marketing since 2007 • Vice President, Mid South from 2001 to 2006 • Previously served as Regional Manager at Georgia-Pacific Jim Herbig, Vice President, Structural Products 36 36 • Vice President, Structural/Specialty Products since January 2009 • Vice President, Commodity Wood Products from May 2004 – January 2009 • Vice President, Lumber Division from June 2003 – May 2004 Sara Epstein, Vice President, General Counsel and Corporate Secretary 3 3 • VP, General Counsel and Corporate Secretary since February 2013 • Senior Counsel and Corporate Secretary since 2010 • Previously an attorney with Jones Day Jim Soggs, Vice President Human Resources 1 1 • Vice President, Human Resources since April 2013 • Previously Corporate VP, Human Resources at Republic National Distributing Company • Served as VP, HR/Admin for Cendian Corp, SVP, HR at Cluett American, and VP HR at AGC Glass 1 Includes years in the distribution division of Georgia-Pacific Corporation 19 www.bluelinxco.com Upside Opportunity from Rebound in Housing • Favorable demographic trends and the resulting household formation data strongly support a return to normalized levels of residential new construction • Longer term these trends support a return to a “normalized” or mid-cycle level of housing starts in the range of 1.5+ million homes, driven by demographic trends, as well as the replacement of existing homes and demand for second homes • Management has optimized BlueLinx’ cost structure by eliminating $95 million of annual fixed costs – Leaner infrastructure will yield significant operating leverage and cash flow Long-Term Housing Demand Outlook (Starts in Thousands) Sources of Demand Building Blocks of 2010 - 2020 Average Annual Housing Demand Underlying Demand Annual Growth in 1,180 Household Household Home Demolitions / Vacant Units / Second Immigration Vacant Units 464 Formation Ownership Rebuilds Homes / Demolitions Total Underlying Annual Population 1,644 Replacement Demand Demand reaching age First-time Net Migration of aged among baby Driver for household buyers housing stock boomers Key Growth formation “Assuming net inflows of immigrants are roughly half the level in the Census Bureau’s 2008 projections, household growth should still average 1.18 million a year in 2010-20. Growth and aging of the current population alone should support the addition of about 1.0 million new households per year.” The Joint Center for Housing Studies of Harvard University, The State of the Nation’s Housing 2012. Source: U.S. Census Bureau, The Joint Center for Housing Studies of Harvard University 20 www.bluelinxco.com Well Positioned to Take Advantage of Developing Housing Recovery Summary • Strong relationships with specialty product manufacturers, brand name products, and sales expertise necessary to continue specialty products growth strategy, while also focusing on offering premium brand structural products • National footprint with sophisticated logistics network enabling just in time delivery • Demonstrated price discipline resulting in gross margin percentages above historical levels • Cost structure aligned with operating environment and anticipate limited increases in cost structure relative to revenue growth allowing for increased profitability 21 www.bluelinxco.com Industry Overview Residential New Construction Market 2,000 Multi-Family • Consensus estimates show housing starts of 1,800 1,801 -25% Single-Family 1,600 1,001,000 for 2013, rising to 1,283,000 for 1,400 28% -33% 1,200 1,355 2014 as housing fundamentals strengthen 28% 1,283 -39% 28% 800 6% 4% 1,001 1,465 906 Housing Starts (000’s) 600 781 Source: Average of the following third party forecasts: Moody’s Analytics, Mesirow Financial, Mortgage Bankers, 1, National Association of Home Builders, Wells Fargo, Royal Bank of Canada, Research Information Systems, Inc., Forest Economic Advisors, APA-The Engineered Wood Association. - 2 Historical Seasonally-Adjusted Total Housing Starts (Starts in Thousands) Current Average Starts Median Starts Starts 50 year 40 year 30 year 20 year 10 Year 50 year 40 year 30 year 20 year 10 Year 1,036 1,473 1,467 1,408 1,374 1,289 1,509 1,518 1,492 1,478 1,382 Housing Sta 1,200 54% 64% 60% 49% 600 79% Lowest point ever recorded: April 2009 of SAAR 478k 0 ‘61 ‘63 ‘65 ‘67 ‘69 ‘71 ‘73 ‘75 ‘77 ‘79 ‘81 ‘83 ‘85 ‘87 ‘89 ‘91 ‘93 ‘95 ‘97 ‘99 ‘01 ‘03 ‘05 ‘07 ‘09 ‘11 ‘13 Housing Downturn SAAR Total Housing Starts Median Source: U.S. Census Bureau 23 www.bluelinxco.com Residential Improvements Market – Growing • Growth in the residential improvements market will be driven by rising existing home sales, the high percentage of distressed sales, and homeowners choosing to fix up rather than move up • Limiting expenditures will be slow income and employment growth • The U.S. Residential Improvements market is forecast to grow 4.9% over the next fours years Expenditures for Residential Improvements ($ in Billions) CAGR of 4.9% $100 $103 $97 Billion $90 $86 $85 $80 2 Source: Research Information Systems Inc. 24 www.bluelinxco.com Financial Overview Improving Financial Performance • Despite market downturn, management increased revenue from $1.65 billion in 2009 to $1.91 billion in 2012 • Increasing gross margin percentage with product mix shift to specialty category distinctly differentiates BlueLinx in the supply chain by positioning it to create significant value for both the manufacture of these products and our customers • Strategic cost-cutting measures since 2006 include elimination of $95 million of annual fixed expenses Revenue & Gross Margin Percentage ($ in Millions) $6,000 13.0% 12.1% 12.0% $5,000 11.7% 11.7% 12.0% $4,899 11.3% $4,000 11.0% $3,834 $3,000 $2,780 10.0% 10.2% $2,000 9.8% $1,804 $1,908 $1,646 $1,755 9.0% $1,000 $0 8.0% 2evenue Gross M argin Percentage 26 www.bluelinxco.com Enhanced Revenue Mix • Revenue growth is highly correlated to the expected rebound in residential new construction housing starts • Management has focused on expanding sales of more profitable specialty products • Specialty products are expected to account for 60% of total sales, even as structural product volume rebounds with housing starts Gross Revenue by Product Type ($ in Millions) $6,000 2,000 1,801 $5,000 $2,197 1,355 1,500 44.1% $4,000 $1,804 46.3% #DIV/0 Gross Margin $3,,000 $2,788 #DIV/0 780 Housing Starts #DIV/0 $1,412 609 $2,000 55.9% 554 587 $2,096 50.2% $1,005 $1,124 $948 $1,089 500 53.7% $1,421 56.2% 54.5% 60.6% 58.2% $1,000 49.8% $738 $838 $808 $708 43.8% 45.5% 39.4% 41.8% $0 0 2 Structural Specialty Housing Starts 27 www.bluelinxco.com Improved Gross Margin Profile • Focus on global sourcing and increasing product mix have driven increased profit margins Historical Gross Margins ($ in Millions) $600 13.0% 12.1% 12.0% $500 11.7% 11.7% 12.0% $480 11.3% $400 $392 11.0% $300 10.2% $315 10.0% $200 $230 9.8% $211 $210 $193 9.0% $100 $0 8.0% 2 Gross Profit Gross M argin Percentage 28 www.bluelinxco.com Controlled Operating Expenses • Strategic cost-cutting measures since 2006 include elimination of $95 million of annual fixed expenses Historical Operating Expenses (1) ($ in Millions) $500 16.0% 14.4% 13.1% 13.2% 12.3% $400 11.7% $402 12.0% $394 $300 $324 10.3% 8.0% 8.2% $238 $237 $232 $235 $200 4.0% $100 $0 0.0% 2 Operating Expenses (adjusted) % of Sales (1) Operating expense excludes the following: real estate gains and GP contract gain in 2009; real estate gains, OSB settlement and tender offer expenses in 2010; real estate and other gains in 2011 and 2012. 29 www.bluelinxco.com Effective Working Capital Management • Advanced information and logistics technology allow management to effectively forecast supply and demand to limit inventory requirements and optimize working capital investments Working Capital and Turnover ($ in Millions) $600 14x $509 $500 $440 11.5x 12x $400 9.6x $288 $300 10x $243 $255 $241 $240 8.7x $200 7.5x 8x $100 6.8x 6.9x 6.6x $0 6x 2 Working Capital Working Capital Turnover 30 www.bluelinxco.com Limited Future Capital Expenditures • Over $35 million invested over the past six years to drive productivity improvements and to maintain and upgrade facilities, equipment, and information systems • Lower volume and corresponding reduced mileage over the past four years required limited capital investment in the Company’s fleet Capital Expenditures ($ in Millions) $15.0 $13.1 $9.6 $10.0 $6.5 $4.9 $5.0 $4.1 $2.8 $1.8 2 2011 includes $4.1M for new facility in Nashville, TN 31 www.bluelinxco.com Quarterly Highlights – Q1 2013 Financial Summary ($ in Millions) Industry and Market Conditions • End use markets improving: – Continued favorable trends in housing fundamentals experienced through the first quarter; March SAAR housing starts at 1,036k breaking the 1 million mark for the first time since June 2008 – Improved demand for our products and services compared to the year-ago quarter – Cumulative year-to-date nonseasonally adjusted single-family starts and permits are up 28.2% and 24.3% yr/yr, respectively, pointing to continued improvement in residential construction activity – Repair and remodeling markets remain weak with annual growth forecasted at approximately 4.9%* – Non-residential construction annual growth forecasted at approximately 7.5%* *Source: Research Information Systems, Inc. • Structural wood price increases compared to the year-ago quarter Quarterly Financials • Revenue Growth: Revenue up $49.4 million or 10.9% to $503.2 million Total gross margin 11.2% vs. 12.0% in 1Q ‘12 as lower margin structural • Margin Performance: product sales increased from 41% of revenue to 46%, therefore representing a larger mix of total gross margin 32 www.bluelinxco.com Quarterly Review Specialty Structural Other Specialty Structural Revenues % by Product ($ in millions) YOY $49.4 54% or 10.9% 59% $517.0 $496.8 $453.7 $440.3 $503.2 215.7 211.4 41% 182.9 233.5 196.1 268.1 307.9 288.9 249.1 270.9 46% 1Q ‘12 2Q ‘12 3Q ‘12 4Q ‘12 1Q ‘13 1Q ‘12 1Q ‘13 Variance Analysis Vs. Year Ago $49.4 Revenue up 10.9% Specialty sales up 1.0% $37.0 Price/Other Structural sales up 27.7% Structural Unit Volume 4.5% $8.3 Specialty product sales 54% of total $4.1 Specialty Unit Volume 1.5% sales 33 www.bluelinxco.com 2esults Revenues Operating Expenses ($ in millions) ($ in millions) YOY $49.4 $503.2 YTD ‘12 YTD ‘13 Variance or 10.9% Reported Operating Expenses $58.3 $61.6 ($3.3) Significant Special Items: Facility Consolidation. & Severance - ($0.9) $0.9 Gain on real estate $0.6 $0.3 $0.3 Adjusted Operating Expenses $58.9 $61.0 ($2.1) YTD ‘12 YTD ‘13 Adjusted Operating Exp as % of Sales 13.0% 12.1% 0.9% Gross Margin % Net Loss ($ in million) 12.0% 11.2% YOY ($1.6) or (14.8%) ($12.6) YTD ‘12 YTD ‘13 YTD ‘12 YTD ‘13 34 www.bluelinxco.com Cash Flows Unaudited (in million’s) Q Cash flows from operating activities: Net loss $ (11.0) $ (3.7) $ 3.1 $ (11.4) $ (12.6) $ (24.6) $ (37.3) Adjustments to reconcile net loss to net cash (used in) provided by operations: Depreciation and amortization 2.4 2.2 2.1 2.0 2.2 8.5 9.9 Amortization of debt issuance costs 0.9 0.9 0.9 0.9 0.9 3.7 3.4 Write-off of debt issuance costs - 0.1 0.1 - Gain from sale of properties (0.6) - (9.2) (0.2) (0.2) (9.5) (4.0) Gain from property insurance settlement - (0.5) - - - (0.5) (1.2) Changes associated with the ineffective interest rate swap - 0.1 Vacant property charges, net - (0.1) - (0.3) Gain on modification of lease agreement - (2.0) Payments on modification of lease agreement (5.0) - (0.9) - - (0.9) (5.0) Deferred income tax provision - 0.2 Share-based compensation 0.7 0.7 0.7 0.7 0.8 2.9 1.9 (Increase) decrease in restricted cash related to the ineffective interest rate swap, insurance, and other (0.3) 1.0 (0.8) 0.8 (0.4) 0.6 0.7 Other 1.8 3.8 (1.1) (1.2) 0.3 1.7 (5.0) (11.2) 4.3 (5.1) (8.3) (8.9) (18.0) (38.6) Changes in working capital: Receivables (59.1) (4.2) 10.4 34.3 (61.4) (20.9) (28.0) Inventories (65.0) 14.9 15.4 (9.8) (89.6) (69.1) (30.2) Accounts payable 46.7 (36.7) 2.7 (3.7) 64.1 26.4 20.6 Net cash (used in) provided by operating activities (88.5) (21.6) 23.4 12.4 (95.8) (81.6) (76.2) Cash flows from investing activities: Property and equipment investments (1.3) (0.9) (0.4) (0.3) (1.0) (2.5) (3.9) Proceeds from disposition of assets 1.4 0.5 16.6 0.6 0.2 17.9 11.0 Net cash provided by (used in) investing activities 0.2 (0.4) 16.3 0.3 (0.8) 15.4 7.1 Cash flows from financing activities: Repurchase of shares to satisfy employee tax withholdings (0.4) - - (0.1) (1.2) (1.3) (0.4) Repayments on revolving credit facilities (80.1) (121.3) (144.3) (127.7) (128.8) (522.1) (485.2) Borrowings from revolving credit facilities 163.3 150.4 122.7 113.9 199.8 586.8 522.4 Principal payments on mortgage (7.1) (0.6) (0.6) (28.9) (0.6) (30.8) (49.6) Payments on capital lease obligations (0.2) (0.2) (0.2) (1.7) (0.4) (2.4) (1.6) Increase (decrease) in bank overdrafts 12.6 (4.3) 1.2 3.5 (6.3) (5.9) (0.7) Decrease (increase) in restricted cash related to the mortgage 2.7 (2.7) (15.5) 25.5 (3.0) 4.3 29.5 Debt issuance costs (1.4) - (0.3) - (2.7) (3.0) (4.2) Proceeds from stock offering less expenses paid - 39.9 39.9 58.5 Net cash provided by (used in) financing activities 89.3 21.3 (37.0) (15.4) 96.7 65.6 68.8 Increase (decrease) in cash 1.0 (0.7) 2.7 (2.7) 0.1 (0.6) (0.3) Cash balance, beginning of period 4.9 5.9 5.2 7.9 5.2 5.9 6.2 Cash balance, end of period $ 5.9 $ 5.2 $ 7.9 $ 5.2 $ 5.3 $ 5.3 $ 5.9 BXC used $95.8 million in operating cash flow for the quarter 35 www.bluelinxco.com Debt Debt $ in millions July 2, October 1, December 31, March 31, June 30, September 29, December 29, March 30, 2 Revolving Credit Facilities $ 188.9 $ 118.5 $ 94.5 $ 177.7 $ 206.7 $ 185.2 $ 171.4 $ 242.4 Mortgage 285.7 246.9 243.2 236.1 235.5 234.9 206.0 205.3 TOTAL DEBT $ 474.6 $ 365.4 $ 337.7 $ 413.8 $ 442.2 $ 420.1 $ 377.4 $ 447.7 Less:Cash and Cash Equivalents (6.1) (5.9) (4.9) (5.9) (5.2) (7.9) (5.2) (5.3) Mortgage LCR Trap (38.3) (2.8) (10.0) (7.3) (10.0) (25.6) - (3.0) Net Debt $ 430.2 $ 356.7 $ 322.8 $ 400.6 $ 427.0 $ 386.6 $ 372.2 $ 439.4 Excess Availability $ 94.0 $ 150.8 $ 118.3 $ 121.9 $ 105.4 $ 112.1 $ 88.0 $ 125.5 Minimum Required $ 41.9 $ 39.3 $ 31.1 $ 43.7 $ 45.6 $ 43.2 $ 38.2 $ 45.4 U.S. Revolver $123.4 million excess availability as of March 30, 2013 LIBOR plus 3.25% as of March 30, 2013 $422.5 million facility with additional $100 million uncommitted accordion facility – Matures April 15, 2016 – Secured by Accounts Receivable and Inventory of Operating Company – No financial performance covenants provided Excess Availability is more than the greater of (A) $30 million or (B) the amount equal to 12.5% of the lesser of the borrowing base or $65.3 million. The borrowing base as of March 30, 2013 was $363 million. Canadian Revolver $2.1 million excess availability as of March 30, 2013 LIBOR or Bankers’ Acceptance plus 2.50%; Canadian Prime Loan or U.S. Base Rate plus 1.00% $10 million facility with additional $5 million uncommitted accordion facility – Matures August 2014 Mortgage (10 Year Term @ 6.35%) Matures July 2016 Remaining real estate under the 2006 mortgage appraised at approximately $340 million in June 2006 with a book value of $92.9 million as of December 29, 2012. LCR Trap is triggered if operating TTM EBITDAR coverage ratio is less than 2.5x for two consecutive quarters During 3Q 2012 we sold our facility in Newark, CA; the cash received from the sale is reflected in the cash trap at September 29, 2012; On October 1, 2012 $12.8mm of cash from the sale and $11.8mm of cash accumulated in the cash trap was used to pay down the mortgage principal. An additional $3.66 million of principal was prepaid from funds held in the LCR escrow in fiscal 2012 in accordance with the 12th mortgage amendment. Additional quarterly principal prepayments will be made from LCR funds until $10 million has been prepaid. The loan re-amortizes with each prepayment. Principal – 2013 $8.3 million; 2014 $2.6 million; 2015 $2.7 million; 2016 $191.8 million 36 www.bluelinxco.com Cash Cycle Cash Cycle Days (in days) 57 58 80 36 36 A/R 36 37 34 60 40 53 INV 20 49 49 49 49 0 (28) (27) (26) (25) (28) -20 A/P & OD’s -40 1Q ‘12 2Q ‘12 3Q ‘12 4Q ‘12 1Q ‘13 TTM Cash Cycle days at 61, up 3 days sequentially and up 4 days compared to the prior year quarter Cash cycle days equal accounts receivable days + inventory days – accounts payable days using a trailing twelve month average beginning and ending balance. The days calculations use calendar days. 37 www.bluelinxco.com Appendix Profit & Loss Statement by Quarter Profit & Loss Statement $ in millions (1), except per share amounts 2ales $ 500.8 $ 472.9 $ 391.1 $ 453.7 $ 517.0 $ 496.8 $ 440.3 $ 503.2 $ 1,755.4 $ 1,907.8 $ 1,957.3 Cost of Goods Sold 443.2 414.6 343.2 399.5 453.8 436.3 388.2 446.7 1,545.3 1,677.8 1,725.0 Gross Profit 57.6 58.3 47.9 54.2 63.2 60.5 52.1 56.5 210.1 230.0 232.3 Gross Margin % 11.5% 12.3% 12.3% 12.0% 12.2% 12.2% 11.8% 11.2% 12.0% 12.1% 11.9% Operating Expenses SG&A 56.8 54.5 48.1 56.1 57.1 48.1 54.6 59.4 207.8 215.9 219.2 D&A 2.6 2.6 2.4 2.2 2.2 2.1 2.0 2.2 10.6 8.5 8.5 Total Operating Expenses 59.4 57.1 50.5 58.3 59.3 50.2 56.6 61.6 218.4 224.4 227.7 Operating Income (1.8) 1.2 (2.6) (4.1) 3.9 10.3 (4.5) (5.1) (8.3) 5.6 4.6 Interest Expense 7.7 7.0 6.8 6.8 7.3 7.3 6.8 7.2 30.6 28.2 28.6 Changes associated with the ineffective interest rate swap - (1.8) - -Other Expense/(Income) 0.1 0.3 0.1 (0.1) 0.1 - - 0.1 0.5 - 0.2 Income before Tax (9.6) (6.1) (9.5) (10.8) (3.5) 3.0 (11.3) (12.4) (37.6) (22.6) (24.2) Tax Expense/(Benefit) 0.2 0.1 0.8 0.2 0.2 (0.1) 0.1 0.2 1.0 0.4 0.4 Net Income/(Loss) $ (9.8) $ (6.2) $ (10.3) $ (11.0) $ (3.7) $ 3.1 $ (11.4) $ (12.6) $ (38.6) $ (23.0) $ (24.6) Diluted EPS (2) $ (0.29) $ (0.11) $ (0.16) $ (0.17) $ (0.06) $ 0.05 $ (0.17) $ (0.19) $ (0.82) $ (0.35) $ (0.37) (1) Immaterial rounding adjustments and differences may exist between appendix slides, presentation slides, press releases and previously issued presentations. (2) Approximately 22.9 million additional shares were issued in the first quarter of 2013 and approximately 28.6 million additional shares were issued in the third quarter of 2011 as part of a rights offerings. 39 www.bluelinxco.com Revenues by Quarter Sales $ in millions 2 Specialty $ 309.9 $ 291.1 $ 236.4 $ 268.1 $ 307.9 $ 288.9 $ 249.1 $ 270.9 $ 1,068.2 $ 1,114.0 $ 1,116.8 Structural 192.6 186.6 164.9 182.9 215.7 211.4 196.1 233.5 704.9 806.1 856.7 Other (1) (1.7) (4.8) (10.2) 2.7 (6.6) (3.5) (4.8) (1.2) (17.7) (12.3) (16.2) Total $ 500.8 $ 472.9 $ 391.1 $ 453.7 $ 517.0 $ 496.8 $ 440.3 $ 503.2 $ 1,755.4 $ 1,907.8 $ 1,957.3 (1) Includes cash discounts, service revenue, Canadian conversion, and accruals. 40 www.bluelinxco.com Revenue Channel Mix Analysis 1Q13 Variance from Year 1Q12 2Q12 3Q12 4Q12 1Q13 Ago Qtr Total Products Warehouse 69.4% 70.0% 71.8% 72.3% 69.9% 0.5% Direct 21.5% 19.9% 19.5% 19.7% 20.8% (0.7%) Reload 9.1% 10.1% 8.7% 8.0% 9.3% 0.2% Total 100.0% 100.0% 100.0% 100.0% 100.0% 0.0% 41 www.bluelinxco.com Unit Volume by Quarter Unit Volume Change 2pecialty 10.7% 11.4% 6.6% 12.4% (2.3%) (1.0%) 5.4% 1.5% 7.4% 2.9% 0.6% Structural (18.8%) (14.0%) 2.8% 9.4% 0.4% (3.3%) (0.8%) 4.5% (15.1%) 1.4% 0.2% Total (3.5%) 0.1% 5.0% 11.2% (1.3%) (1.9%) 2.9% 2.7% (2.8%) 2.3% 0.4% 42 www.bluelinxco.com Gross Margin by Quarter Gross Margin $ in millions 2 Specialty (1) $ 38.9 $ 38.9 $ 31.5 $ 33.7 $ 41.1 $ 38.1 $ 33.0 $ 35.3 $ 137.3 $ 145.9 $ 147.5 Structural (1) 15.6 17.8 14.6 18.0 20.4 21.0 17.5 20.3 64.8 76.9 79.2 Other (2) 3.1 1.6 1.9 2.5 1.7 1.4 1.6 0.9 8.1 7.2 5.6 Total $ 57.6 $ 58.3 $ 48.0 $ 54.2 $ 63.2 $ 60.5 $ 52.1 $ 56.5 $ 210.2 $ 230.0 $ 232.3 Gross Margin %’s Specialty (1) 12.6% 13.3% 13.3% 12.6% 13.3% 13.2% 13.3% 13.0% 12.9% 13.1% 13.2% Structural (1) 8.1% 9.6% 8.9% 9.9% 9.5% 9.9% 8.9% 8.7% 9.2% 9.5% 9.2% Other (2) n/a n/a n/a n/a n/a n/a n/a n/a n/a n/a n/a Total 11.5% 12.3% 12.3% 12.0% 12.2% 12.2% 11.8% 11.2% 12.0% 12.1% 11.9% (1) Includes product rebates and competitive discounts. (2) Includes cash discounts, Canadian conversion, and accruals. 43 www.bluelinxco.com Operating Expense by Quarter Operating Expense (1) $ in millions 2ayroll & related $38.1 $38.3 $35.5 $38.6 $38.5 $37.8 $37.7 $38.9 $149.5 $152.6 $152.9 General maintenance 5.6 5.3 5.4 5.2 5.5 5.6 5.4 5.6 21.4 21.7 22.1 Fuel 4.5 4.2 3.7 4.1 4.1 3.6 3.6 3.3 15.8 15.4 14.6 Depreciation and amortization 2.6 2.6 2.4 2.3 2.2 2.1 2.0 2.2 10.5 8.6 8.5 Gain on sale of assets (0.3) (1.2) (4.4) (0.7) (0.5) (9.2) (1.0) (0.3) (13.2) (11.4) (11.0) All Other 8.9 7.9 7.9 8.8 9.5 10.4 9.0 11.9 34.4 37.7 40.7 Total $59.4 $57.1 $50.5 $58.3 $59.3 $50.3 $56.7 $61.6 $218.4 $224.6 $227.8 % of Total Sales 11.9% 12.1% 12.9% 12.9% 11.5% 10.1% 12.9% 12.2% 12.4% 11.8% 11.6% (1) Immaterial rounding adjustments and differences may exist between appendix slides, presentation slides, press releases and previously issued presentations. 44 www.bluelinxco.com Structural Products Price Trend Plywood Price Trend 2008-2riented Strand Board Price Trend 2008 - 2013 YTD Southern Sheathing 15/32” 4 Ply. West Zone Oriented Strand Board 7/16” North Central Zone $450 $450 $400 $400 $350 $350 $300 $300 ($/msf - 3/8”) $250 ($/msf - 3/8”) $250 $200 $200 $150 $150 $100 $100 3 4 Q2 1 Q2 Q4 Q1 Q Q Q Q3 08Q1 08 09 10 12 08Q1 09 10Q1 10 11Q2 11 12Q3 13 0 2008Q4 2009Q1 2009Q2 2009Q3202010Q1202010Q3 2010Q4 2011Q1 2011Q2 2011Q3 2011Q4202012Q2 2012Q3 2012Q4 2013Q1 2008Q2 2008Q4 2009Q1202009Q3 2009Q40 2010Q4 2011Q10 2012Q1 2012Q220 2012Q420 2 2008Q220202008Q32 2010Q2202 2011Q320 Lumber Price Trend 2008 - 2013 YTD Western SPF 2x4 #2 & Btr ($/mbf) $250 Q3 Q2 11Q4 Q1 09 10Q1 1113 2008Q1 2008Q2 2008Q3 2008Q4 2009Q1 2009Q2 20 2009Q4 20 2010Q2 2010Q3 2010Q4 2011Q1 20 2011Q3 20 2012Q1 2012Q2 2012Q3 2012Q4 20 Source: Data from Random Lengths Publications, Inc., updated as of March 29, 2013 45 www.bluelinxco.com Reconciliation of GAAP to Non-GAAP December 29, March 30, 2012 2013 (unaudited) (unaudited) Revolving Credit Facilities $ 171.4 $ 242.4 Mortgage 206.0 205.3 TOTAL DEBT $ 377.4 $ 447.7 Less:Cash and Cash Equivalents (5.2) (5.3) Mortgage LCR Trap - (3.0) Net Debt $ 372.2 $ 439.4 Excess Availability $ 88.0 $ 125.5 Minimum Required $ 38.2 $ 45.4 46 www.bluelinxco.com Reconciliation of GAAP to Non-GAAP BlueLinx Holdings Inc. Unaudited Reconciliation of GAAP Net cash used in operating activities to Non-GAAP EBITDA (1) in millions Three Months Ended March 30, March 31, 2013 2012 GAAP net cash used in operating activities $ (95.8) $ (88.5) Adjustments: Amortization of debt issuance costs (0.9) (0.9) Write-off of debt issuance costs (0.1) -Payments on modification of lease agreement - 5.0 Gain from sale of certain properties 0.2 0.6 Share-based compensation (0.8) (0.8) Changes in assets and liabilities 87.0 75.8 Interest expense 7.2 6.8 Provision for income taxes 0.2 0.2 EBITDA $ (3.1) $ (1.8) EBITDA $ (3.1) $ (1.8) Facility restructuring and severance related costs 0.9 -Gain from sale of certain properties (0.2) (0.6) Adjusted EBITDA $ (2.4) $ (2.4) Change in Adjusted EBITDA $ - (1) Immaterial rounding adjustments and differences may exist between appendix slides, presentation slides, press releases and previously issued presentations. 47 www.bluelinxco.com Additional information for Bluelinx can be found at our website or by contacting: Maryon Davis Director – Finance & Investor Relations Maryon.Davis@bluelinxco.com (770) 221-2666 www.bluelinxco.com
